Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 28-49 are allowed.

The following is an examiner’s statement of reasons for allowance:  

KIM et al (US 20170062347 A1), LEE et al (US 20150340281 A1) and PARK et al (US 20170005166 A1) are hereby cited as the closest prior arts. KIM and PARK were used in the previous office action for rejection. PARK is a newly cited pertinent prior art here, wherein Figure 2 of PARK teaches a U shaped dielectric layer underneath an air gap along a conducting line. However, none of the above prior arts alone or in combination with other arts teaches a DRAM circuitry, comprising “a horizontal longitudinally-elongated conductive line having an uppermost insulator-material cap thereover and there-along, the uppermost insulator-material cap having a topmost surface; and a horizontal longitudinally-elongated void space extending longitudinally along opposing longitudinal sides of the conductive line, the void space along each of the opposing longitudinal sides having cyclically varying height longitudinally along the conductive 

For these reasons, independent claims 28, 38, 46 and 48-49 are allowed.
Claims 29-37, 39-45 and 47 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        09/11/2021